IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOHN STAPAS                        : No. 102 WAL 2017
                                   :
             v.                    : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
GIANT EAGLE, INC., A PENNSYLVANIA  :
ENTITY; GIANT EAGLE, INC., T/D/B/A :
GETGO FROM GIANT EAGLE,A           :
PENNSYLVANIA ENTITY; GIANT EAGLE :
INC., T/D/B/A SOUTHSIDE GETGO, A   :
PENNSYLVANIA ENTITY; NADEEN        :
MCSHANE, AN INDIVIDUAL; GETGO      :
PARTNERS SOUTH, A PENNSYLVANIA     :
ENTITY; GETGO PARTNERS SOUTH-      :
MARYLAND, LLC, A PENNSYLVANIA      :
ENTITY; AND GETGO HOLDINGS, LLP,   :
A PENNSYLVANIA ENTITY              :
                                   :
                                   :
PETITION OF: GIANT EAGLE, INC., A  :
PENNSYLVANIA ENTITY; GIANT EAGLE, :
INC., T/D/B/A GETGO FROM GIANT     :
EAGLE,A PENNSYLVANIA ENTITY;       :
GIANT EAGLE INC., T/D/B/A          :
SOUTHSIDE GETGO, A PENNSYLVANIA :
ENTITY; GETGO PARTNERS SOUTH, A :
PENNSYLVANIA ENTITY; GETGO         :
PARTNERS SOUTH-MARYLAND, LLC, A :
PENNSYLVANIA ENTITY; AND GETGO     :
HOLDINGS, LLP, A PENNSYLVANIA      :
ENTITY                             :
                                   :
                                   :


                                   ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.